EXHIBIT 10.1










FIRST AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT
(FORMERLY CALLED, EPCO AGREEMENT)


BY AND AMONG


ENTERPRISE PRODUCTS COMPANY


ENTERPRISE PRODUCTS PARTNERS L.P.


ENTERPRISE PRODUCTS OPERATING L.P.


ENTERPRISE PRODUCTS GP, LLC


AND


ENTERPRISE PRODUCTS OLPGP, INC.













--------------------------------------------------------------------------------





TABLE OF CONTENTS


ARTICLE 1: DEFINITIONS

1.1 Definitions 1 1.2 Construction 2   ARTICLE 2: SERVICES   2.1 Services; Term
2 2.2 Compensation 2 2.3 Dispute Regarding Services or Calculation of Costs 3
2.4 Invoices 3 2.5 Disputes; Default 3 2.6 Input 3 2.7 Limitation 3 2.8
Representations Regarding Use of Services 4 2.9 Warranty; Limitation of
Liability 4 2.10 Force Majeure 4 2.11 Affiliates 4   ARTICLE 3: USE OF NAME AND
MARK   3.1 Grant of License 4 3.2 Use 4 3.3 Variations 5 3.4 Nontransferable 5
3.5 Indemnity 5 3.6 Termination 5   ARTICLE 4: INDEMNIFICATION   4.1
Indemnification 5 4.2 Indemnification Procedures 6   ARTICLE 5: OTHER AGREEMENTS
  5.1 Prohibited Activities 6 5.2 Insurance Matters 6 5.3 Common Carrier
Transportation Contract 7 5.4 Sublease of Equipment 7 5.5 Agreement Regarding
Certain Assets Retained By EPCO 7   ARTICLE 6: MISCELLANEOUS   6.1 Choice of
Law; Submission to Jurisdiction 7 6.2 Notices 7 6.3 Entire Agreement;
Supersedure 8



i

--------------------------------------------------------------------------------




6.4 Effect of Waiver of Consent 8 6.5 Amendment or Modification 8 6.6 Assignment
8 6.7 Counterparts 8 6.8 Severability 8 6.9 Further Assurances 8 6.10
Withholding or Granting of Consent 8 6.11 U.S. Currency 9 6.12 Laws and
Regulations 9 6.13 Negation of Rights of Third Parties 9


Attachment I   Defined Terms











ii

--------------------------------------------------------------------------------





FIRST AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT

        THIS FIRST AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT (this
“Agreement”) is entered into effective as of January 1, 2004 (the “Effective
Date”) by and among Enterprise Products Company, a Texas corporation (“EPCO”),
Enterprise Product Partners L.P., a Delaware limited partnership (the “MLP”),
Enterprise Products Operating L.P., a Delaware limited partnership (the “OLP”),
Enterprise Products GP, LLC, a Delaware limited liability company (the
“Enterprise GP”), and Enterprise Products OLPGP, Inc., a Delaware corporation
(“Enterprise OLPGP” and collectively with Enterprise GP, the “General Partner”).


R E C I T A L S

        The purpose of this Agreement is to amend and restate, in its entirety,
the EPCO Agreement, dated as of July 31, 1998, among the parties hereto (other
than Enterprise OLPGP).

        Effective as of December 10, 2003, Enterprise OLPGP succeeded Enterprise
GP as the general partner of the OLP.

        EPCO, the MLP, the OLP and the General Partner desire, by their
execution of this Agreement, to evidence their understanding, as more fully set
forth in Article 2 of this Agreement, with respect to the terms and conditions
upon which EPCO and its Affiliates will provide certain services to the General
Partner on and after the Effective Date.

        EPCO, the MLP, the OLP and the General Partner desire by their execution
of this Agreement to evidence their understanding, as more fully set forth in
Article 3 of this Agreement, with respect to the use of EPCO’s Name and Mark by
the MLP and the OLP.

        EPCO, the MLP, the OLP and the General Partner desire by their execution
of this Agreement to evidence their understanding, as more fully set forth in
Article 4 of this Agreement, with respect to certain indemnification obligations
of EPCO in favor of the Partnership Entities.

        EPCO, the MLP, the OLP and the General Partner desire by their execution
of this Agreement to evidence their understanding, as more fully set forth in
Article 5 of this Agreement, with respect to a variety of additional matters.


A G R E E M E N T S

        NOW, THEREFORE, in consideration of the premises and the covenants,
conditions, and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


ARTICLE 1: DEFINITIONS

        1.1    Definitions. The definitions listed on Attachment I shall be for
all purposes, unless otherwise clearly indicated to the contrary, applied to the
terms used in this Agreement.





--------------------------------------------------------------------------------




Any other capitalized term that is used but not defined herein shall have the
meaning given such term in the MLP Agreement.

        1.2    Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; and (c) “include” or
“includes” means includes, without limitation, and “including” means including,
without limitation.


ARTICLE 2: SERVICES

        2.1    Services; Term. During the period beginning on the Effective Date
and ending on July 31, 2008, subject to the terms of this Article 2 and in
exchange for the reimbursement described in Section 2.2, EPCO hereby agrees to
provide the Partnership Entities with the following services (collectively, the
“Services”):

  (a) such management and operating services (other than SGA Services) as may be
necessary to manage and operate the business, properties and assets of the
Partnership Entities in substantially the same manner that such business,
properties and assets have been managed and operated by EPCO and its Affiliates
prior to the Effective Date; it being understood and agreed by the Parties that
in connection with the provision of such management and operating services EPCO
shall employ or otherwise retain the services of such personnel as may be
necessary to cause the business, properties and assets of the Partnership
Entities to be so managed and operated; and


  (b) such selling, general and administrative services (the “SGA Services”) as
may be reasonably necessary to cause the business of the Partnership Entities to
be conducted in substantially the same manner in which EPCO’s business was
conducted prior to July 31, 1998.


All Services provided by EPCO or its Affiliates hereunder shall be substantially
identical in nature and quality to the services of such type provided by EPCO
and its Affiliates with respect to the business, properties and assets of the
Partnership Entities during the one year period prior to the Effective Date. In
addition, EPCO shall use reasonable care in providing the Services.

        2.2    Compensation. As compensation for the provision by EPCO to the
Partnership Entities of the Services, EPCO shall be entitled to receive, and the
Partnership Entities agree to pay to EPCO, an amount equal to the sum of all
costs and expenses (direct or indirect) incurred by EPCO and its Affiliates
which are directly or indirectly related to the business or activities of the
Partnership Entities (including, without limitation, expenses, direct or
indirect, reasonably allocated to the Partnership Entities by EPCO). The
aggregate amount payable by the Partnership Entities to EPCO pursuant to this
Section 2.2 with respect to a given period of time shall be referred to herein
as the “Administrative Services Fee”. In addition, the Partnership Entities
shall pay all sales, use, excise, value added or similar taxes, if any, that may
be applicable from time to time in respect of the Services provided to it by
EPCO.



-2-

--------------------------------------------------------------------------------




        2.3    Dispute Regarding Services or Calculation of Costs. Should there
be a dispute over the nature or quality of the Services or the calculation of
the Administrative Services Fee relating to the Services, EPCO and the
Partnership Entities agree that the prior practice of EPCO with respect to the
Services previously provided with respect to the business, properties and assets
of the Partnership Entities or the calculation of the Administrative Services
Fee relating to such Services, as determined from the books and records of EPCO
and its Affiliates, shall be conclusive as to the nature and quality of the
Services and the reasonableness of the calculation of the Administrative
Services Fee relating to such Services, as the case may be. Notwithstanding the
foregoing, the parties hereto recognize that prior to the Effective Date the
Administrative Services Fee for the aggregate SGA Services was a fixed fee, as
previously described in the EPCO Agreement; therefore, any dispute over the
calculation of the Administrative Services Fee for any SGA Services during the
period of one year following the Effective Date shall not be settled by
reference to prior practice of EPCO with respect to such SGA Services, but shall
be settled in the sole discretion of the Audit and Conflicts Committee.

        2.4    Invoices. EPCO shall invoice the OLP on or before the last day of
each month for the estimated Administrative Services Fee for the next succeeding
month, plus or minus any adjustment necessary to correct prior estimated
billings to actual billings. All invoices shall be due and payable on the last
day of the month of the invoice. Upon request of any of the Partnership
Entities, EPCO shall furnish in reasonable detail a description of the Services
performed during any month.

        2.5    Disputes; Default. Notwithstanding any provision of this Article
2 to the contrary, should the Partnership Entities fail to pay EPCO when due any
amounts owing to EPCO in respect of the Services, EPCO may, except as set forth
in the third succeeding sentence, upon 30 days’ notice to the Partnership
Entities, terminate this Article 2 as to those Services that relate to the
unpaid portion of the invoice. Should there be a dispute as to the propriety of
invoiced amounts, the Partnership Entities shall pay all undisputed amounts on
each invoice, but shall be entitled to withhold payment of any amount in dispute
and shall promptly notify EPCO of such disputed amount. EPCO shall provide the
Partnership Entities with records relating to the disputed amount so as to
enable the parties to resolve the dispute. So long as the parties are attempting
in good faith to resolve the dispute, EPCO shall not be entitled to terminate
the Services that relate to the disputed amount.

        2.6    Input. Any records, information or other input from the
Partnership Entities that is necessary for EPCO to perform any Services shall be
submitted to EPCO by the Partnership Entities in a manner consistent with the
practices utilized by EPCO and its Affiliates during the one year period prior
to the Effective Date, which manner shall not be altered except by mutual
agreement of the parties. If the Partnership Entities’ failure to supply such
input renders EPCO’s performance of any Services unreasonably difficult, EPCO,
upon reasonable notice to the Partnership Entities, may refuse to perform such
Services.

        2.7    Limitation. The Partnership Entities acknowledge that the
Services shall be provided only with respect to the business of the Partnership
Entities as operated on the Effective Date or as otherwise mutually agreed by
EPCO and the Partnership Entities. EPCO shall not be required to perform any
Services for the benefit of any Person other than the Partnership Entities.



-3-

--------------------------------------------------------------------------------




        2.8    Representations Regarding Use of Services. Each of the
Partnership Entities represents and agrees that it will use the Services only in
accordance with all applicable federal, state and local laws and regulations,
and in accordance with the reasonable conditions, rules, regulations, and
specifications that may be set forth in any manuals, materials, documents, or
instructions furnished from time to time by the Partnership Entities to EPCO or
by EPCO to the Partnership Entities. EPCO reserves the right to take all
actions, including, without limitation, termination of any particular Services,
that EPCO reasonably believes to be necessary to assure compliance with
applicable laws and regulations.

        2.9    Warranty; Limitation of Liability. The Services shall be of the
same or similar quality as those provided by EPCO with respect to the business,
properties and assets of the Partnership Entities during the one-year period
prior to the Effective Date. EXCEPT AS SET FORTH IN THE IMMEDIATELY PRECEDING
SENTENCE, EPCO MAKES NO (AND HEREBY DISCLAIMS AND NEGATES ANY AND ALL)
WARRANTIES OR REPRESENTATIONS WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE SERVICES. IN NO EVENT SHALL EPCO OR ANY OF ITS AFFILIATES BE LIABLE TO ANY
OF THE PARTNERSHIP ENTITIES OR ANY OTHER PERSON FOR ANY INCIDENTAL,
CONSEQUENTIAL, OR SPECIAL DAMAGES RESULTING FROM ANY ERROR IN THE PERFORMANCE OF
SERVICES, REGARDLESS OF WHETHER EPCO, ITS AFFILIATES, OR OTHERS WHO MAY BE
WHOLLY, CONCURRENTLY, PARTIALLY, OR SOLELY NEGLIGENT OR OTHERWISE AT FAULT.

        2.10    Force Majeure. EPCO shall have no obligation to perform the
Services if its failure to do so is caused by or results from any act of God,
governmental action, natural disaster, strike, failure of essential equipment,
or any other cause or circumstance, whether similar or dissimilar to the
foregoing causes or circumstances, beyond the reasonable control of EPCO.

        2.11    Affiliates. At its election, EPCO may cause one or more of its
Affiliates or third party contractors reasonably acceptable to the Partnership
Entities to provide the Services; however, EPCO shall remain responsible for the
provision of the Services in accordance with this Agreement.


ARTICLE 3: USE OF NAME AND MARK

        3.1    Grant of License. EPCO hereby grants to each of the General
Partner, the MLP and the OLP and the other Partnership Entities, but only so
long as such other Partnership Entities are Affiliates of the MLP (individually,
a “Licensee”), and each Licensee hereby accepts, a nontransferable, nonexclusive
royalty-free right and license to use the Name and Mark in connection with the
business conducted by each such Licensee.

        3.2    Use. All use of and reference to the Name and Mark by each
Licensee shall be generally approved by EPCO prior to such use or reference, and
all such use and reference shall conform with such instructions and quality
standards as EPCO from time to time may issue. In no event shall use of or
reference to the Name and Mark be inconsistent in form or content with the sole
ownership of the Name and Mark by EPCO. All use of the Name and Mark by each
Licensee, its agents, servants, employees and vendees, shall inure solely to the
benefit of EPCO.



-4-

--------------------------------------------------------------------------------




EPCO shall have the right to make inspection of Licensee’s services rendered in
connection with the Name and Mark to protect the goodwill of EPCO associated
with the Name and Mark.

        3.3    Variations. No Licensee shall adopt and commence using any
variations of the Name and Mark, or any other names and marks confusingly
similar thereto, without the prior approval of EPCO.

        3.4    Nontransferable. The license granted to each Licensee to use the
Name and Mark is not assignable or transferable, and it shall not inure to the
benefit of any other Person, including, without limitation, a trustee in
bankruptcy or any other successor to any Licensee, whether by operation of law
or otherwise.

        3.5    Indemnity. Each Licensee agrees to be solely responsible for and
to defend and indemnify EPCO from and against any and all claims, demands and
causes of action, and all costs, liabilities, expenses (including, without
limitation, reasonable attorney’s fees), damages or judgments sustained in
connection therewith, arising out of, resulting from or related to the use of
the Name and Mark by such Licensee, its agents, servants, employees and
representatives, even if such claim, demand or cause of action is based on the
sole, partial or concurrent negligence of EPCO, except that EPCO shall defend
and indemnify each Licensee from and against all claims, demands or causes of
action for trademark infringement arising from the use of the Name and Mark by
such Licensee. If requested by EPCO, such Licensee shall retain counsel
reasonably satisfactory to EPCO to represent EPCO, and such Licensee shall pay
the fees and expenses of such counsel relating to such claim, demand, or cause
of action. EPCO shall be consulted with respect to all matters concerning such
claim, demand, or cause of action, and settlement of such claim, demand, or
cause of action shall not be made without the prior written approval of EPCO.

        3.6    Termination. The license granted by this Article 3 shall
terminate automatically upon the expiration of the Applicable Period. As
promptly as practicable (but in no event more than 180 days) following the
termination of this license, each Licensee shall cease all use of the Name and
Mark and any and all other names and marks confusingly similar thereto.
Termination of the license shall not terminate each Licensee’s continuing
obligation of indemnification under Section 3.5.


ARTICLE 4: INDEMNIFICATION

        4.1    Indemnification. From and after the date hereof and subject to
the remaining provisions of this Article 4, EPCO shall indemnify, defend and
hold harmless the Partnership Entities from and against any loss, cost, claim,
liability, prepayment or similar penalty, damage, expense, attorneys fees,
judgment, award or settlement of any kind or nature whatsoever (other than
out-of-pocket costs and expenses incurred by the Partnership Entities in
connection with the discharge of their obligations pursuant to Section 4.2(b))
(collectively, “Losses”) incurred by the Partnership Entities in connection with
the Excluded Liabilities; provided, however, in no event shall such
indemnification obligation, or the term “Losses,” cover or include
consequential, indirect, or incidental damages or lost profits suffered by the
Partnership Entities in connection with the Excluded Liabilities, except to the
extent such consequential, indirect or incidental damages or lost profits are
actually paid to a third party.



-5-

--------------------------------------------------------------------------------




        4.2     Indemnification Procedures.

  (a) EPCO shall have the right to control all aspects of the defense of any
claims (and any counterclaims) related to the Excluded Liabilities, including,
without limitation, the selection of counsel, determination of whether to appeal
any decision of any court and the settling of any such matter or any issues
relating thereto; provided, however, that no such settlement shall be entered
into without the consent of the Partnership Entities unless (i) it includes a
full release of the Partnership Entities from such matter or issues, as the case
may be or (ii) following such settlement there is no realistic scenario under
which the Partnership Entities could be held liable for such matter or issues.


  (b) The Partnership Entities agree, at their own cost and expense, to
cooperate fully with EPCO with respect to all aspects of the defense of any
claims related to the Excluded Liabilities, including, without limitation, the
prompt furnishing to EPCO of any correspondence or other notice relating thereto
that the Partnership Entities may receive, permitting the names of the
Partnership Entities to be utilized in connection with such defense and the
making available to EPCO of any files, records or other information of the
Partnership Entities that EPCO considers relevant to such defense; provided,
however, that in connection therewith EPCO agrees to use reasonable efforts to
minimize the impact thereof on the operations of such Partnership Entities. In
no event shall the obligation of the Partnership Entities to cooperate with EPCO
as set forth in the immediately preceding sentence be construed as imposing upon
the Partnership Entities an obligation to hire and pay for counsel in connection
with the defense of any claims related to the Excluded Litigation.



ARTICLE 5: OTHER AGREEMENTS

        5.1    Prohibited Activities. During the Applicable Period, EPCO agrees
that it will not, and will cause its Affiliates not to, engage in any Restricted
Activity, unless (a) notice of the opportunity to engage in such Restricted
Activity has first been given by EPCO to the Partnership Entities, which notice
shall describe in reasonable detail the specific Restricted Activity that EPCO
or its applicable Affiliate desires to engage in, (b) the Partnership Entities
have notified EPCO of their decision to permit EPCO or one of its Affiliates to
undertake such Restricted Activity to the exclusion of the Partnership Entities
and (c) the Audit and Conflicts Committee has approved such decision. The
Partnership Entities agree to give prompt consideration to any such notice. EPCO
agrees and acknowledges that the Partnership Entities do not have an adequate
remedy at law for the breach by EPCO or its Affiliates of the foregoing
agreement, and that any breach by EPCO or its Affiliates of the foregoing
agreement would result in irreparable injury to the Partnership Entities. EPCO
further agrees and acknowledges that the Partnership Entities may, in addition
to the other remedies which may be available to the Partnership Entities, file a
suit in equity to enjoin EPCO and its Affiliates from such breach.

        5.2    Insurance Matters. EPCO hereby agrees to cause the Partnership
Entities to be named as additional insureds in EPCO’s insurance program, as in
effect from time to time. Each of the Partnership Entities shall be allocated,
and pay for, such insurance coverage in an amount equal to EPCO’s cost of
insuring the assets and operations of such Partnership Entity, and generally in
accordance with the allocations and methodology used prior to the Effective
Date.



-6-

--------------------------------------------------------------------------------




        5.3    Common Carrier Transportation Contract. Effective June 1, 1998,
EPCO and the OLP entered into a Common Carrier Transportation Contract pursuant
to which EPCO agreed to provide trucking and other transportation services to
the OLP.

        5.4    Sublease of Equipment. Effective June 1, 1998, EPCO and the OLP
entered into one or more Sublease Agreements (the “Sublease Agreements”)
pursuant to which EPCO agreed to sublease certain of its equipment to the OLP.
EPCO hereby assigns to the OLP all options held by EPCO to purchase any and all
equipment subject to the Sublease Agreements.

        5.5    Agreement Regarding Certain Assets Retained By EPCO. With respect
to any assets or properties of EPCO and/or any of its Affiliates that would have
been a part of the assets and properties transferred by EPCO or such Affiliate
to any of the Partnership Entities on or prior to July 31, 1998 (by operation of
law or otherwise) but for the existence of prohibitions against or conditions to
such transfer that, if not satisfied, would result in the breach by EPCO or one
of its Affiliates of a third party agreement or would terminate or give a third
party the right to terminate any rights of EPCO or such Affiliate in and to such
asset or property (any such asset or property being herein referred to as a
“Restricted Asset” and any such prohibition or condition being herein referred
to as a “Restriction”), EPCO agrees to (a) use commercially reasonable efforts
to cause such Restriction to be satisfied or waived, (b) transfer such
Restricted Asset to the appropriate Partnership Entity when and if such
Restriction is satisfied or waived, provided that such Restriction is satisfied
or waived within 21 years of the death of the last to die of the descendants of
Joseph P. Kennedy, father of the late President John F. Kennedy, who were living
on July 31, 1998, and (c) pending the satisfaction or waiver of such Restriction
and to the extent permitted by applicable law and the terms of any applicable
contracts or agreements, and subject to any written agreements between EPCO and
the Partnership Entities regarding specific Restricted Assets, hold the
Restricted Assets for the benefit of and use by the Partnership Entities in
order to permit the Partnership Entities to realize, receive, and enjoy rights
and benefits, and bear burdens and obligations of the Restricted Assets, in each
case that are substantially similar to those that the Partnership Entities would
have been able to realize, receive and enjoy, or bear, as applicable, had such
Restriction been satisfied or waived.


ARTICLE 6: MISCELLANEOUS

        6.1    Choice of Law; Submission to Jurisdiction. This Agreement shall
be subject to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Houston, Harris County, Texas.

        6.2    Notices. All notices or requests or consents provided for or
permitted to be given pursuant to this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postpaid, and registered or certified with return receipt requested
or by delivering such notice in person or by telecopier or telegram to such
party. Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during



-7-

--------------------------------------------------------------------------------




the recipient’s normal business hours, or at the beginning of the recipient’s
next business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a party pursuant to this Agreement
shall be sent to or made at the address set forth below such party’s signature
to this Agreement, or at such other address as such party may stipulate to the
other parties in the manner provided in this Section 6.2.

        6.3    Entire Agreement; Supersedure. This Agreement constitutes the
entire agreement of the parties relating to the matters contained herein,
superseding all prior contracts or agreements, whether oral or written, relating
to the matters contained herein.

        6.4    Effect of Waiver of Consent. No waiver or consent, express or
implied, by any party to or of any breach or default by any Person in the
performance by such Person of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such Person of the same or any other obligations of such Person
hereunder. Failure on the part of a party to complain of any act of any Person
or to declare any Person in default, irrespective of how long such failure
continues, shall not constitute a waiver by such party of its rights hereunder
until the applicable statute of limitations period has run.

        6.5    Amendment or Modification. This Agreement may be amended or
modified from time to time only by the agreement of all the parties hereto;
provided, however, that the MLP may not, without the prior approval of the Audit
and Conflicts Committee, agree to any amendment or modification of this
Agreement that, in the reasonable discretion of Enterprise GP, will adversely
affect the Holders of Common Units.

        6.6    Assignment. No party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other parties
hereto.

        6.7    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

        6.8    Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other Persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.

        6.9    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.

        6.10    Withholding or Granting of Consent. Each party may, with respect
to any consent or approval that it is entitled to grant pursuant to this
Agreement, grant or withhold such consent or approval in its sole and
uncontrolled discretion, with or without cause, and subject to such conditions
as it shall deem appropriate.



-8-

--------------------------------------------------------------------------------




        6.11    U.S. Currency. All sums and amounts payable or to be payable
pursuant to the provisions of this Agreement shall be payable in coin or
currency of the United States of America that, at the time of payment, is legal
tender for the payment of public and private debts in the United States of
America.

        6.12    Laws and Regulations. Notwithstanding any provision of this
Agreement to the contrary, no party hereto shall be required to take any act, or
fail to take any act, under this Agreement if the effect thereof would be to
cause such party to be in violation of any applicable law, statute, rule or
regulation.

        6.13    Negation of Rights of Third Parties. The provisions of this
Agreement are enforceable solely by the parties to this Agreement, and no
Limited Partner, Assignee or other Person shall have the right, separate and
apart from the MLP or the OLP, to enforce any provision of this Agreement or to
compel any party to this Agreement to comply with the terms of this Agreement.

        IN WITNESS WHEREOF, the parties have executed this Agreement on, and
effective as of, the Effective Date.

        ENTERPRISE PRODUCTS COMPANY       By: /s/ Michael A. Creel

--------------------------------------------------------------------------------

    Michael A. Creel
Executive Vice President and
Chief Financial Officer     Address for Notice:
P.O. Box 4324
Houston, Texas 77210-4324  

          ENTERPRISE PRODUCTS PARTNERS L.P.     By: ENTERPRISE PRODUCTS GP, LLC
its sole general partner         By: /s/ Michael A. Creel

--------------------------------------------------------------------------------

  Michael A. Creel
Executive Vice President and
Chief Financial Officer     Address for Notice:
P.O. Box 4324
Houston, Texas 77210-4324



-9-

--------------------------------------------------------------------------------




          ENTERPRISE OPERATING PARTNERS L.P.     By: ENTERPRISE PRODUCTS OLPGP,
INC.,
its sole general partner         By: /s/ Michael A. Creel

--------------------------------------------------------------------------------

  Michael A. Creel
Executive Vice President and
Chief Financial Officer     Address for Notice:
P.O. Box 4324
Houston, Texas 77210-4324       ENTERPRISE PRODUCTS GP, LLC         By: /s/
Michael A. Creel

--------------------------------------------------------------------------------

  Michael A. Creel
Executive Vice President and
Chief Financial Officer     Address for Notice:
P.O. Box 4324
Houston, Texas 77210-4324       ENTERPRISE PRODUCTS OLPGP, INC.         By: /s/
Michael A. Creel

--------------------------------------------------------------------------------

  Michael A. Creel
Executive Vice President and
Chief Financial Officer     Address for Notice:
P.O. Box 4324
Houston, Texas 77210-4324







-10-

--------------------------------------------------------------------------------





ATTACHMENT I


DEFINED TERMS

        “Administrative Services Fee” shall have the meaning set forth in
Section 2.2 hereto.

        “Affiliate” shall have the meaning attributed to such term in the MLP
Agreement; provided, however, that for the purposes of this Agreement neither
the Partnership Entities, the MLP, the OLP nor any Person controlled by the MLP
or the OLP (as the term “control” is used in the definition of “Affiliate” in
the MLP Agreement) shall be deemed to be an Affiliate of EPCO.

        “Agreement” shall mean this First Amended and Restated EPCO Agreement,
as it may be amended, modified, or supplemented from time to time.

        “Applicable Period” shall mean the period commencing on the Effective
Date and terminating on the date on which the general partner of the MLP ceases
to be Enterprise Products GP, LLC or another Person that is an Affiliate of EPCO
or the general partner of the OLP ceases to be Enterprise Products OLPGP, Inc.
or another person that is an affiliate of EPCO.

        “Excluded Liabilities” shall mean the following liabilities and
obligations:

  (a) all indebtedness of EPCO and its Affiliates for borrowed money other than
the Designated Indebtedness (as such term is defined in the Plan of Merger);


  (b) any Retained Assets and Liabilities (as such term is defined in the Plan
of Merger);


  (c) all liabilities and obligations to brokers or finders arising prior to
July 31, 1998, except to the extent any such liabilities and obligations were
entered into in the normal and ordinary course of the day-to-day operation of
the business or constitute a part of the “Underwriting Commissions and Offering
Expenses” to be paid by the MLP as described in the Registration Statement under
the Section entitled “Use of Proceeds”;


  (d) any income tax liability of EPCO that may result from the consummation of
the transactions contemplated by this Agreement; and


  (e) any liability or obligation of EPCO under any employment agreements with
any of its employees or officers.


        “General Partner” shall mean Enterprise GP and Enterprise OLPGP and
their successors as general partner of the MLP and the OLP, respectively, unless
the context otherwise requires.

        “Licensee” shall have the meaning attributed to such term in Section
3.1.

        “Losses” shall have the meaning attributed to such term in Section 4.1.



-11-

--------------------------------------------------------------------------------




        “MLP Agreement” shall mean that certain Third Amended and Restated
Agreement of Limited Partnership of Enterprise Products Partners L.P., dated as
of May 15, 2002, as amended, as same may be further amended from time to time.

        “Name” and “Mark” shall mean the name “Enterprise”, as described in
Registration Number 1,236,995 registered on May 10, 1983 and issued by the
United States Patent and Trademark Office, and the mark “Enterprise”, as
described in Application Registration Number 1,292,612 registered on September
4, 1984 and issued by the United States Patent and Trademark Office.

        “Partnership Entities” shall mean the General Partner, the MLP, the OLP
and any Affiliate controlled (and only so long as such Affiliates are
controlled) by the General Partner, the MLP or the OLP.

        “Plan of Merger” shall mean that certain Plan of Merger dated June 1,
1998 by and among EPCO, HSC Pipeline Partnership, L.P., Chunchula Pipeline
Company, LLC, Propylene Pipeline Partnership, L.P., Cajun Pipeline Company, LLC,
and Enterprise Texas Operating L.P., as amended by that certain First Amendment
to Plan of Merger among such parties dated effective as of June 1, 1998.

        “Restricted Activities” means the conduct within North America of the
types of businesses and activities engaged in by the Partnership Entities as of
May 31, 1998; provided, however, that such term shall not include any business
or activities associated with the assets, properties or businesses of EPCO and
its Affiliates as of July 31, 1998.

         “SGA Services” shall have the meaning attributed to such term in
Section 2.1.











-12-

--------------------------------------------------------------------------------


